EXHIBIT (q)(38) POWER OF ATTORNEY We, the undersigned officers and Trustees of Global Macro Absolute Return Advantage Portfolio, a Massachusetts business trust, do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma and Frederick S. Marius, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to such Registration Statement filed by Eaton Vance Mutual Funds Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Mark S. Venezia President (Principal Executive Officer) August 9, 2010 Mark S. Venezia /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) August 9, 2010 Barbara E. Campbell /s/ Benjamin C. Esty Trustee August 9, 2010 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee August 9, 2010 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee August 9, 2010 Allen R. Freedman /s/ William H. Park Trustee August 9, 2010 William H. Park /s/ Ronald A. Pearlman Trustee August 9, 2010 Ronald A. Pearlman /s/ Helen Frame Peters Trustee August 9, 2010 Helen Frame Peters /s/ Heidi L. Steiger Trustee August 9, 2010 Heidi L. Steiger /s/ Lynn A. Stout Trustee August 9, 2010 Lynn A. Stout /s/ Ralph F. Verni Trustee August 9, 2010 Ralph F. Verni
